t c memo united_states tax_court chester george durda petitioner v commissioner of internal revenue respondent docket no 1066-16l filed date chester george durda pro_se brandon a keim doreen marie susi and rachael j zepeda for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold the filing of a notice of federal_tax_lien nftl respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and respondent’s motion including the attached affidavit and exhibits petitioner resided in ari- zona when he filed his petition petitioner is a gun dealer with a history of noncompliance with his federal tax obligations during he did business through a sole_proprietorship called lancaster consulting which manufactured and sold semiautomatic weap- ons and related parts petitioner paid wages to numerous employees and con- tractors during this period however he did not withhold and deposit the required federal employment_taxes he did not file the required federal employment_tax re- turns and he did not furnish his contractors with required forms 1099-misc miscellaneous income 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the irs looked into petitioner’s employment_tax liabilities for it determined the amounts of his liabilities prepared a substitute for return sfr for each period and type of tax and determined additions to tax under sec_6651 and for failure to timely file and pay respectively and a penalty under sec_6656 for failure to deposit taxes in date the irs sent peti- tioner a letter accompanied by the sfrs explaining that he could challenge the proposed liabilities by filing a written protest followed by a conference with the irs appeals_office petitioner filed a timely protest in date the appeals_office worked with him for more than a year in an effort to achieve a resolution it concluded in date that no agreement could be reached the appeals_office accord- ingly informed petitioner that his employment_tax liabilities including additions to tax and penalty would be assessed the irs duly assessed those lia- bilities in the amount of dollar_figure in date in an effort to collect these unpaid liabilities the irs filed an nftl and timely issued petitioner letter notice_of_federal_tax_lien filing and your right to a hearing petitioner timely requested a cdp hearing indicating that he could not pay the outstanding balance and requesting withdrawal of the nftl the case was assigned to a settlement officer so in phoenix arizona who scheduled a face-to-face hearing with petitioner on date at the hearing the so explained to petitioner that his account had already been placed in currently not collectible cnc status because of his financial difficulties the so rejected his request that the nftl be withdrawn concluding that it should remain in place to protect the government’s interest petitioner re- quested audit_reconsideration of the employment_tax liabilities he asserted that he had issued forms 1099-misc to some contractors and asked for additional time to retrieve copies of these documents the so set a deadline of november for petitioner to supply any documents that he believed relevant to a request for audit_reconsideration petitioner did not supply any documents by the so’s deadline on decem- ber petitioner informed the so that he would discuss his options with an attor- ney and call the so back on december having received no communication from petitioner by december the so on that date closed the case and issued a notice_of_determination sustaining the nftl filing petitioner timely petitioned this court for review on date respondent filed a motion for summary_judgment and later supplemented that motion petitioner responded to the motion as supplemented on date discussion a summary_judgment the purpose of summary_judgment is to expedite litigation and avoid cost- ly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be ren- dered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving par- ty may not rest upon the mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite petitioner in responding to the summary_judgment motion alleged no dis- pute as to any material fact we find that no material facts are in dispute and that this case is appropriate for summary adjudication b standard of review although neither sec_6320 nor sec_6330 prescribes the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case our case law tells us what standard to adopt where the validity of a taxpayer’s underlying tax_liability is properly at issue we review the irs’ determination de novo 114_tc_176 where the taxpayer’s underlying liability is not properly at issue we review the irs decision for abuse_of_discretion only id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir see also 568_f3d_710 9th cir aff’g in part tcmemo_2006_166 a taxpayer may raise a cdp challenge to the existence or amount of his un- derlying tax_liability only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 in determining whether the taxpayer had a prior opportunity to dispute his liability the regulations distinguish between liabilities that are subject_to deficiency procedures and those that are not employment_tax liabilities are not subject_to deficiency procedures see eg leyshon v commis- sioner tcmemo_2015_104 109_tcm_1535 aff’d 649_fedappx_299 4th cir with respect to such liabilities the regulations provide that a n opportunity to dispute the underlying liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of the liability sec_301_6330-1 q a-e2 proced admin regs petitioner had a prior opportunity to dispute his employment_tax liabilities with the irs appeals_office and he took advantage of that opportunity by filing a written protest in date he participated in multiple conferences with ap- peals which attempted unsuccessfully to reach a resolution with him because petitioner disputed in a prior appeals_office hearing the same tax_liabilities that are in question here sec_6330 barred him from contesting those lia- 2courts including ours have repeatedly sustained the validity of this regu- lation even though the taxpayer as here had no right to judicial review of the prior appeals_office determination see our country home enters inc v com- missioner __ f 3d __ wl at 7th cir date con- cluding that the regulation reasonably interprets sec_6330’s ‘opportunity to dispute’ language to include prior conferences with the appeals_office excluding conferences prior to the irs’s assessment of a tax subject_to deficiency proce- dures keller tank servs ii inc v commissioner __ f 3d __ wl at 10th cir date 850_f3d_160 4th cir finding the regulation to be a straightforward in- terpretation of s ection c b hassell family 368_fedappx_695 8th cir aff’g tcmemo_2009_127 128_tc_48 bitter v commis- sioner tcmemo_2017_46 at mangum v commissioner tcmemo_2016_24 111_tcm_1099 declining to reconsider lewis bilities during the cdp process we accordingly review the so’s action for abuse_of_discretion only c analysis the only question is whether the irs properly sustained the nftl filing to facilitate collection of petitioner’s unpaid employment_tax liabilities we review the record to determine whether the so properly verified that the requirements of applicable law or administrative procedure have been met considered any relevant issues petitioner raised and considered whether any proposed collection action balances the need for the efficient collection of taxe sec_3during the cdp hearing the so expressed willingness to entertain a re- quest for audit_reconsideration and set a deadline for petitioner’s submission of relevant documents a grant of audit_reconsideration is discretionary and any aud- it is conducted outside the cdp process a settlement officer’s determination on this point is usually not subject_to judicial review see jones v commissioner tcmemo_2007_142 holding that the irs did not abuse its discretion by de- clining to wait for the results of a request for audit_reconsideration before issuing notices of determination sustaining a proposed levy and nftl see generally 135_tc_114 concluding that the irs’ authority to conduct an audit_reconsideration is grounded in sec_6404 governing abatement of tax and is not precluded by a prior cdp determination aff’d 676_f3d_1129 d c cir daniel v commissioner tcmemo_2009_28 97_tcm_1120 describing audit_reconsideration as a proceeding separate and apart from the instant cdp collection case in any event petitioner did not qualify for audit_reconsideration because he did not submit any documents by the so’s deadline or during the ensuing three weeks with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that the so properly verified that the tax_liabilities in question had been properly assessed and that all requirements of applicable law and administrative procedure had been satisfied the so informed petitioner that his account had been placed into cnc status so that the irs would forbear from active collection efforts unless his financial situation improved however the so rejected petitioner’s request that the nftl be withdrawn con- cluding that it was necessary to protect the government’s interest while petitioner remained in cnc status sec_6751 provides that n o penalty under this title shall be as- sessed unless the initial determination of such assessment receives written super- visory approval this provision does not apply to any addition_to_tax under sec_6651 sec_6654 or sec_6655 sec_6751 the so therefore was not re- quired to verify that the additions to tax assessed against petitioner under sec_6651 and for failure_to_file employment_tax returns and failure to pay employment_taxes respectively had been approved by a supervisor sec_6656 although included in a subchapter captioned additions to the tax and ad- ditional amounts provides that if a person fails to deposit the required taxes there shall be imposed upon such person a penalty in a specified amount the record includes an irs penalty approval form signed by the examining agent’s supervisor approving imposition of the sec_6656 penalty for failure to deposit taxes to the extent that the supervisory-approval requirement of sec_6751 applies to the sec_6656 penalty assessed against petitioner we con- clude that the irs satisfied it sec_6323 authorizes the secretary to withdraw an nftl filing if he determines that the filing was erroneous the taxpayer has entered into an installment_agreement that renders the nftl unnecessary withdrawal of the nftl will facilitate the collection of the tax_liability or withdrawal of the nftl would be in the best interests of the taxpayer as determined by the nation- al taxpayer_advocate and the united_states the so correctly determined that the first second and fourth justifications for withdrawal have no application here as to the third possible justification petitioner represented that he had ter- minated his business activities and was living on social_security since petition- er’s tax_liabilities had been determined to be currently not collectible the so reasonably decided that withdrawal of the nftl would not facilitate collection of those liabilities and that maintenance of the nftl was necessary to protect the government’s interest n othing in sec_6320 or sec_6330 prohibits the filing of an nftl even while a taxpayer’s account is considered to be in cnc status shenk v commissioner tcmemo_2015_193 110_tcm_332 see kyereme v commissioner tcmemo_2012_174 103_tcm_1929 sustaining an nftl filed against a taxpayer in cnc status as appro- priate to balance the interests of the government and the taxpayer although petitioner indicated his desire to have the nftl withdrawn he did not provide the so with any financial or other information that would justify granting his request because nftl withdrawal is a collection alternative see sec_301_6320-1 q a-e6 proced admin regs petitioner was required to provide the so with relevant information for him to consider in determining whether withdrawal of the nftl might be warranted petitioner did not do so he therefore did not properly raise the issue before the appeals_office or this court lg kendrick llc v commissioner 146_tc_17 aff’d __ f app’x __ wl 10th cir date finding that the so did not abuse his discretion in this or any other respect we will grant respondent’s motion for summary_judgment and sustain the collection action upholding the nftl filing to reflect the foregoing an appropriate order and decision will be entered
